In a proceeding, inter alia, to (1) declare that petitioner is entitled to the rights, benefits and protection of section 207-a of the General Municipal Law and (2) stay the respondents from holding a disciplinary hearing, the appeal is from a judgment of the Supreme Court, Westchester County, dated June 21, *10521977, which denied the application. Judgment modified, on the law, by adding thereto a provision declaring that petitioner is not entitled to the rights, benefits and protection of section 207-a of the General Municipal Law. As so modified, judgment affirmed, with $50 costs and disbursements payable to respondents (see Lanza v Wagner, 11 NY2d 317, 334). It is clear that the recent amendment of section 207-a of the General Municipal Law (L 1977, ch 965, § 1), when viewed in the light of the surrounding circumstances and the controversies that had arisen as to the interpretation of that statute prior to its amendment, must be construed as explanatory of the ambiguities over which such controversies arose (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 193, subd b). The amendment makes it clear that appellant’s contention—that section 207-a cannot be read as providing that an injured fireman should never have to perform any duty at all until he is 100% capable of performing all of the duties of his position—is without basis. Titone, J. P., Suozzi, Margett and O’Connor, JJ., concur.